Citation Nr: 1523434	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-30 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1985 to June 1985 and from January 2004 to March 2005.  This included service in the Southwest Theater from February 2004 to January 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that service connection should be established for tinnitus that he believes is the result of acoustic trauma that he sustained while in service.  In support of his claim, he testified that he believes his tinnitus is the result of constant exposure to generators that were his responsibility to maintain during service.  He testified that he first noticed the tinnitus about five months following active duty, when he was first able to enjoy silence.  

The record includes a report of VA examination in September 2010.  At that time, the examiner rendered an opinion that it was less likely than not that the Veteran's tinnitus was the result of acoustic trauma in service.  The rationale for this opinion was that audiometric examinations conducted in 1990, 1994 and 2001 showed no puretone threshold shifts.  The Board notes, however, that the audiometric evaluations upon which the examiner relied were not during the period of active duty in question, while the Veteran was serving in the Persian Gulf.  As such, the examination is not found to be adequate for rating purposes.  In addition, it is noted that the examiner did not address the Veteran's assertion of continuity of symptomatology since service.  The United States Court of Appeals for Veterans Claims (Court) has held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board believes that the same rationale applies to a claim for tinnitus.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014).  Taking into account the Veteran's statements in support of his claim, as well as private and VA treatment reports of record, the Veteran's claim for service connection should be remanded for an additional VA examination so as to determine whether any currently-diagnosed tinnitus is etiologically-related to his period of active service.  

With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes during service or at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo an appropriate examination to ascertain the current nature and etiology of his tinnitus.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any tinnitus is related to service.  The examiner should specifically comment on the testimony of the Veteran regarding symptoms of tinnitus approximately five months after separation from service and the nature of his work/noise exposure during service in Southwest Asia.  The examiner should not base his/her conclusion solely on a finding that the Veteran did not have hearing loss for VA purposes at service separation.  The Board points out that audiometric examination findings at the Veteran's final separation from service are not of record.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
						
						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

